DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed with respect to the prior art rejections have been fully considered but they are moot.  Applicant is arguing about limitations added to the claim in an amendment, which are addressed in the new grounds of rejection, necessitated by Amendment, below.  As discussed below, Examiner believes that further detail regarding the structure(s) involved with the interconnection of the two compressor systems and the mixing duct(s) would advance prosecution and require further search and consideration.  Examiner also notes that if such feature(s) were found allowable in claim 11 and were incorporated in the withdrawn claims, it appears rejoinder would be appropriate.   
With respect to Applicant’s request for Interview, Examiner notes that in view of Applicant’s reply and Examiner’s response below, it is not believed that an interview prior to this Office Action would result in expediting the case to final disposition in terms of an allowance or abandonment (MPEP 713.01).  Examiner would encourage Applicant to review the figures and perhaps include additional detail regarding the structure(s) involved with the interconnection of the two compressor systems and the mixing duct(s).  It is believed that such amendments would advance prosecution.  Examiner also notes that when presenting amendments, it is helpful to cite the area(s) of the disclosure providing support for the amendments.  This can avoid misunderstandings concerning the intended claimed subject matter and/or prevent rejections over new matter.  This is especially true in lengthy disclosures.  If Applicant wishes to schedule an interview with the Examiner, Applicant is encouraged to do so via the contact information at the bottom of this Office Action.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 5,899,085: previously cited) in view of Durbin et al. (US 2015/0166187).
Regarding claim 11, Williams discloses cooling system for a vehicle, the cooling system comprising: an air conditioning pack comprising: an air cycle machine assembly comprising a compressor (see at least compressor #18 in engine #10) configured to receive an air stream and to generate a compressed air stream (see at least column 3, lines 25-34), the air cycle machine assembly configured to direct a first portion of the compressed air stream from the 
Williams does not disclose that the compressor receives bleed air from a bleed air source, nor that the stream utilized to power the compressor is directed to a turbine of the air cycle machine assembly that is mechanically coupled to the compressor.
Durbin et al. teaches another cooling system for a vehicle, wherein the compressor of an air cycle machine receives bleed air from a bleed air source (see at least Figure 6, compressor #C1 receiving bleed air from a bleed air source (i.e. separate from the compressor) via conduit #50 “Bleed Air from Engines”), and that a first portion of the compressed air stream is directed to a turbine of the air cycle machine assembly that is mechanically coupled to the compressor to power the compressor (see at least Figure 6: a first portion of the compressed air stream from compressor #C1 is directed to the turbine #T1 at #112a; turbine #T1 is mounted on the same shaft as compressor #C1; Examiner further notes that a second portion of the compressed air stream is directed to a cabin air compressor assembly, #C2/#T2, which supplies the air to the cabin #14).   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Williams with the compressor receives bleed air from a bleed air source, and that the stream utilized to power the compressor is directed to a turbine of the air cycle machine assembly that is mechanically coupled to the compressor, as taught by Durbin et al., to improve the system of Williams by improving performance and reliability in low pressure (i.e. high altitude) conditions (see at least Durbin et al. paragraphs [0007]; [0091]).
Regarding claim 16, Williams further discloses wherein, in response to the vehicle being in a cruise flight mode of operation, the control circuit is configured to direct all of the compressed5PATENT17-2076-US-NP (800-253US1) ram air to mix with the compressed air stream in a mixing duct of the one or more mixing ducts that is disposed downstream of the air cycle machine assembly (see at least column 4, lines 41-58).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Durbin et al., as applied to claim 11, above, and further in view of Kresser et al. (US 2009/0117840: previously cited).
Regarding claim 12, Williams in view of Durbin et al. does not disclose further comprising a condenser and a water extractor disposed in series downstream of the compressor of the air cycle machine assembly and upstream of the turbine of the air cycle machine assembly, wherein, in response to the vehicle being in a ground mode of operation, the control circuit is configured to direct the compressed air stream through the condenser and the water extractor to remove moisture from the compressed air stream.
Kresser et al. teaches another cooling system comprising a condenser and a water extractor disposed in series downstream of the compressor of an air cycle machine assembly and upstream of the turbine of the air cycle machine assembly, wherein, in response to the vehicle being in a ground mode of operation, the control circuit is configured to direct the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Williams in view of Durbin et al. with further comprising a condenser and a water extractor disposed in series downstream of the compressor of the air cycle machine assembly and upstream of the turbine of the air cycle machine assembly, wherein, in response to the vehicle being in a ground mode of operation, the control circuit is configured to direct the compressed air stream through the condenser and the water extractor to remove moisture from the compressed air stream, as taught by Kresser et al., to improve the system of Williams in view of Durbin et al. by controlling nuisance moisture during the higher humidity conditions that occur on the ground.  

Claim 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Durbin et al. as applied to claim 11 above, and further in view of Bruno et al. (US 2017/0341766: previously cited).
Regarding claims 13 and 14, Williams in view of Durbin et al. does not disclose wherein, in response to the vehicle being in a ground mode of operation and the ambient temperature being at or above a designated threshold temperature, the control circuit is configured to direct all of the compressed ram air to mix with the air stream in a first mixing duct of the one or more mixing ducts that is disposed upstream of the air cycle machine assembly, wherein the hybrid air stream is received at the air cycle machine assembly to generate the compressed air stream; nor wherein, in response to the vehicle being in a ground mode of operation and the ambient temperature being below a designated threshold temperature, the control circuit is configured to direct a first portion of the compressed ram air to mix with the air stream in a first mixing duct of the one or more mixing ducts that is disposed upstream of the air cycle machine assembly, and to direct a second portion of the compressed ram air that is discrete from the first portion to mix 
Bruno et al. teaches another cooling system, wherein, in response to the vehicle being in a first mode of operation, the control circuit is configured to direct all of the compressed ram air to mix with the air stream in a first mixing duct of the one or more mixing ducts that is disposed upstream of the air cycle machine assembly, wherein the hybrid air stream is received at the air cycle machine assembly to generate the compressed air stream (see at least Figure 2A: compressed medium #201 can be directed by valve #V2 such that all of the compressed medium #201 is directed to a mixing duct upstream of the turbine #213 of an air cycle machine at #M1; paragraph [0043]); and wherein, in response to the vehicle being in a second mode of operation, the control circuit is configured to direct a first portion of the compressed ram air to mix with the air stream in a first mixing duct of the one or more mixing ducts that is disposed upstream of the air cycle machine assembly, and to direct a second portion of the compressed ram air that is discrete from the first portion to mix with the compressed air stream in a second mixing duct of the one or more mixing ducts that is disposed downstream of the air cycle machine assembly (see at least Figure 2A, compressed medium #201 can be directed by valve #V2 such that at least some of compressed medium #201 is directed to a mixing duct upstream of the turbine #213 of an air cycle machine at #M1 and/or is directed to a mixing duct downstream of the turbine #213 of the air cycle machine at #M2; paragraph [0043]).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Williams in view of Durbin et al. with wherein, in response to the vehicle being in a ground mode of operation and the ambient temperature being at or above a designated threshold temperature, the control circuit is configured to direct all of the compressed ram air to mix with the air stream in a first mixing duct KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such provision would provide the benefit of making use of waste energy to provide power and airflow to the system.  
Regarding claim 15, Williams in view of Durbin et al. as modified by Bruno et al. further discloses wherein the first portion of the compressed ram air has a greater mass flow rate than the second portion of the compressed ram air such that a majority of the compressed ram air is directed to the first mixing duct (see at least Bruno et al. paragraph [0043]: the combination is capable of meeting the claim).

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Durbin et al., as applied to claim 11, above, and further in view of Atkey (US 2015/0251766: previously cited) and Kresser et al. (US 2009/0117840: previously cited).
Regarding claim 17, Williams does not disclose wherein the cabin air compressor assembly includes two cabin air compressors and a cabin air turbine that are mechanically connected to each other.
Atkey teaches another cooling system  wherein the cabin air compressor assembly includes two cabin air compressors and a cabin air turbine that are mechanically connected to each other (see at least Figures 7A-7B, compressors #C1/#C2 mechanically connected with turbines #T1/#T2; paragraph [0112]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Williams in view of Durbin et al. with wherein the cabin air compressor assembly includes two cabin air compressors and a cabin air turbine that are mechanically connected to each other, as taught by Atkey, to improve the system of Williams by providing the option of additional modes allowing for fuel savings where appropriate (see at least paragraph Atkey paragraph [0109]).
Williams in view of Durbin et al. as modified by Atkey does not disclose wherein, in response to the vehicle being in a cruise flight mode of operation, the control circuit is configured to direct different ram air streams to each of the two cabin air compressors of the cabin air compressor assembly to generate the compressed ram air.
Kresser et al. teaches another cooling system wherein the cabin air compressor assembly includes two cabin air compressors, wherein, in response to the vehicle being in a cruise flight mode of operation, the control circuit is configured to direct different ram air streams to each of the two cabin air compressors of the cabin air compressor assembly to generate the compressed ram air (see at least paragraphs [0003]; [0011]; [0017]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Williams in view of Durbin et al. and Atkey with wherein, in response to the vehicle being in a cruise flight mode of operation, the control circuit is configured to direct different ram air streams to each of the two cabin air compressors of the cabin air compressor assembly to generate the compressed ram air, as taught by Kresser et al., to improve the system of Williams in view of Durbin et al. and Atkey by ensuring efficient air conditioning regardless of flight/ground mode (see at least paragraph [0008]).
Regarding claim 18, Williams in view of Durbin et al. does not disclose wherein the cabin air compressor assembly includes two cabin air compressors and a cabin air turbine that are mechanically connected to each other.
Atkey teaches another cooling system  wherein the cabin air compressor assembly includes two cabin air compressors and a cabin air turbine that are mechanically connected to each other (see at least Figures 7A-7B, compressors #C1/#C2 mechanically connected with turbines #T1/#T2; paragraph [0112]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Williams in view of Durbin et al. with wherein the cabin air compressor assembly includes two cabin air compressors and a cabin air turbine that are mechanically connected to each other, as taught by Atkey, to improve the system of Williams in view of Durbin et al. by providing the option of additional modes allowing for fuel savings where appropriate (see at least paragraph Atkey paragraph [0109]).
Williams in view of Durbin et al. as modified by Atkey does not disclose wherein, in response to the vehicle being in a ground mode of operation, the control circuit is configured to direct a ram air stream to only one of the two cabin air compressors of the cabin air compressor assembly to generate the compressed ram air.
Kresser et al. teaches another cooling system wherein the cabin air compressor assembly includes two cabin air compressors, wherein, in response to the vehicle being in a ground mode of operation, the control circuit is configured to direct a ram air stream to only one of the two cabin air compressors of the cabin air compressor assembly to generate the compressed ram air (see at least paragraphs [0003]; [0010]; [0017]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Williams in view of Durbin et al. and Atkey with wherein, in response to the vehicle being in a ground mode of operation, the control circuit is configured to direct a ram air stream to only one of the two cabin air compressors of the cabin air compressor assembly to generate the compressed ram air, as taught by Kresser et al., to improve the system of Williams in view of Durbin et al. and Atkey by ensuring efficient air conditioning regardless of flight/ground mode (see at least paragraph [0008]).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure. Shepard et al. teaches compressors directing partial air streams to turbines on the same shaft.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TAVIA SULLENS/Primary Examiner, Art Unit 3763